Henry, Bruce R., J.
After a hearing and the subsequent provision of the second affidavit of David Kaufman, as requested by the Court, and the receipt of supplemental materials from the plaintiff, the motion seeking to dissolve or modify the trustee process attachment is DENIED. It is clear that while the defendant’s account at the Watertown Savings Bank may have been used to make payroll payments it was not designated as a payroll account as required by G.L.c. 246, §20 at the time of the two trustee process attachments.
ORDER
The Motion of D.C. Kaufman Electrical, Inc. to Dissolve, or in the Alternative Modify, Trustee Process Attachment of Its Bank Account (Paper #21) is DENIED.